Consolidated actions. One action was brought by Mary Bachek, as administratrix, to recover damages for the death of her intestate as the result of injuries received when struck by an automobile as he was trundling a baby carriage, filled with wood and junk, on a public highway. The other action was brought by Anna Tedla to recover damages for personal injuries received in the same accident and while she was pushing a baby carriage similarly loaded, and by her husband to recover for medical expenses and loss of services. Judgments in favor of plaintiffs and orders denying motion to set aside the verdicts unanimously affirmed, with costs. No opinion. Present —■ Hagarty, Davis, Adel, Taylor and Close, JJ.